Name: Council Directive 74/648/EEC of 9 December 1974 amending Directive No 68/193/EEC on the marketing of material for the vegetative propagation of the vine
 Type: Directive
 Subject Matter: means of agricultural production;  cultivation of agricultural land;  marketing;  agricultural activity
 Date Published: 1974-12-28

 Avis juridique important|31974L0648Council Directive 74/648/EEC of 9 December 1974 amending Directive No 68/193/EEC on the marketing of material for the vegetative propagation of the vine Official Journal L 352 , 28/12/1974 P. 0043 - 0044 Finnish special edition: Chapter 3 Volume 6 P. 0035 Greek special edition: Chapter 03 Volume 11 P. 0131 Swedish special edition: Chapter 3 Volume 6 P. 0035 Spanish special edition: Chapter 03 Volume 8 P. 0065 Portuguese special edition Chapter 03 Volume 8 P. 0065 COUNCIL DIRECTIVE of 9 December 1974 amending Directive No 68/193/EEC on the marketing of material for the vegetative propagation of the vine (74/648/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament (1); Having regard to the Opinion of the Economic and Social Committee (2); Whereas, for the reasons given below, amendments should be made to certain provisions of Council Directive No 68/193/EEC (3) of 9 April 1968 on the marketing of material for the vegetative propagation of the vine, as amended by Directive No 71/140/EEC (4); Whereas the scope of Directive No 68/193/EEC should be made clear; Whereas Member States must be authorized to distinguish between standard propagation material on the basis of different quality criteria; Whereas certain regions benefit from particular conditions which are so favourable for the development of propagation material that the Member State concerned should be enabled to authorize exemptions as to the length of the propagation material for production and marketing in their territories; Whereas the application of the Directive may cause difficulties for importation into certain Member States, since some of them require importers to supply different particulars ; whereas these particulars should therefore be harmonized; Whereas the amendments to the Annex are intended essentially to permit the application of the Directive and, on these grounds, should be adopted in accordance with the procedure of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry; Whereas the growing of vines and the marketing of propagation material may be of minimal economic importance in a Member State ; whereas the Member State concerned should therefore have the possibility of being exempted from most of the provisions of the Directive, HAS ADOPTED THIS DIRECTIVE: Article 1 Council Directive No 68/193/EEC is hereby amended as follows: Article 2 The following shall be substituted for Article 1: "This Directive shall apply to material for the vegetative propagation of the vine (hereinafter called "propagation material") marketed within the Community." Article 3 The following paragraph la shall be added to Article 3: "1a The Member States may subdivide the category "standard material" laid down in Article 2 into classes which comply with special conditions. These special conditions, the appellation or a time limit, may be determined in accordance with the procedure laid down in Article 17." Article 4 The following subparagraph (c) shall be added to Article 3 (4): (1)OJ No C 2, 9.1.1974, p. 66. (2)OJ No C 8, 31.1.1974, p. 19. (3)OJ No L 93, 17.4.1968, p. 15. (4)OJ No L 71, 25.3.1971, p. 16. "(c) authorize Member States, notwithstanding Annex II (III) (1B) and (2B), to reduce the minimum stipulated lengths of propagation material, for production and marketing in certain areas where such authorization is justified by special conditions of growth." Article 5 1. Article 11 shall become Article 11 (1). 2. The following paragraph 2 shall be added to Article 11: "2. The Member States shall take all necessary measures to ensure that the competent authorities are supplied with the following particulars during the marketing of vegetative propagation material, originating in another Member State or in a third country: (a) species (botanical designation), (b) variety and, where appropriate, the clone ; in the case of rooted grafts, these particulars shall be supplied for both the root stocks and the top graft cutting, (c) category, (d) nature of the propagation material, (e) country of production and official control authority, (f) country of dispatch, (g) importer, (h) quantity of the material. The manner in which these particulars must be presented may be determined in accordance with the procedure laid down in Article 17." Article 6 The following shall be substituted for Article 17a: "Article 17a Any amendments to be made to the Annexes to the development of scientific knowledge or techniques shall be decided upon in accordance with the procedure laid down in Article 17." Article 7 The following shall be substituted for Article 18a: "Article 18a In accordance with the procedure laid down in Article 17, a Member State may, if it so requests, be wholly or partially released from the obligation to apply this Directive with the exception, however, of Articles 12 (1) and 12a, in so far as the growing of vines and the marketing of propagation material are of minimal economic importance in its territory." Article 8 The following shall be substituted for point 2 of Annex IV, Section A (a): "2. Name and address of the person responsible for sealing or his identification number." Article 9 Member States shall, not later than 1 July 1976, bring into force the laws, regulations or administrative provisions needed in order to comply with the requirements of this Directive. Article 10 This Directive is addressed to the Member States. Done at Brussels, 9 December 1974. For the Council The President Ch. BONNET